Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8 of E. Gudilin et al., US 16/475,017 (Dec. 18, 2017) are pending and under examination.  

Election/Restrictions 

Applicant's election of Group (I) (pending claims 1-8), without traverse in the Reply to Restriction Requirement filed on October 8, 2021, is acknowledged.  Claims to the non-elected inventions of Groups (II) and (III) are cancelled by Applicant  

Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse the following species:

(1)	a single species of A, from within the Markush grouping of cations CH3NH3+, (NH2)2CH+, C(NH2)3+, and Cs+; Applicant elected CH3NH3+;
(2)	a single species of the first occurrence of variable B, from within the Markush grouping of the anions Cl-, Br-, and I-, Applicant elected I-;
(3)	a single species of the second occurrence of variable B from within the Markush grouping of Cl2, Br2, and I2, Applicant elected I2;-
(4)	a single species of D within the grouping of elemental Sn, Pb, and Bi, Applicant elected Pb; and
(5)	an integer value for variable n, Applicant elected n = 1.  

Applicant indicates that claims 1-8 read on the elected species.  The elected species were searched and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the additional species falling within the claims also found to be free of the art of record.  As such, the provisional election of species is given effect FINAL.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Claim term “AB-nB2”

Claims 1-8 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “AB-nB2” is unclear with respect to the meaning of “B2”.  Claim 1 recites “B is selected from the group of anions consisting of: Cl-, Br-, I- and mixtures of thereof”.  However, within the formula “AB-nB2”, the variable “B2” cannot be two anions selected from Cl-, Br-, I-  because this does not make sense based on chemical valency or the specification (for example, I- + I- does not give I2).  Rather, it is clear from the specification that B2 is an elemental halogen selected from the group consisting of Cl2, Br2, and I2, or a mixture thereof.  Specification at page 4; see also specification Examples 1-6 at pages 6-7 (wherein B2 of claim 1 is iodine (I2)).  As such, claim 1 as drafted in unclear with respect to the meaning of “B2” within the formula “AB-nB2”.  This rejection can be 2 is an elemental halogen selected from the group consisting of Cl2, Br2, and I2, or a mixture thereof”.  

Subject Matter Free of the Art of Record

In the art, perovskites are generally referred to as materials with the formula ABX3 having the crystalline arrangement of CaTiO3.  J. Attfield et al., 44 Dalton Transactions, 10541-10542 (2015) (“Attfield”).  The art discloses a number of methods for preparation of perovskites, including vapor phase deposition and solution processing.  Y. Zhao et al., The Journal of Physical Chemistry Letters, 4175-4186 (2014) (“Zhao”) (see Zhao at page 4176, col. 1).  A number of perovskite preparation methods have been reported involving a one-step solution processing of a perovskite precursor solution on a substrate followed by solvent removal/evaporation.  Zhao at page 4177, col. 1.  For example, Singh reports that formamidinium/methylammonium (FA/MA) perovskite films were spin coated from a precursor solution containing formamidinium iodide (FAI) (1 m), PbI2 (1.1 m), methylammonium bromide (MABr) (0.2 m), and PbBr2 (0.2 m) in anhydrous DMF:DMSO.   T. Singh et al., Advanced Energy Materials, (Sep. 14, 2017) (“Singh”) (see page 8 or 9, col. 1).  In another example, McMeekin reports perovskite formation by spin coating a perovskite precursor solution of formamidinium iodide, CsI, PbBr2 and PbI2 in DMF.  D. McMeekin et al., 351 Science, 151-155 (2016) (“McMeekin”) (see supplementary page 2).  See also US 2018/0351123 (2018) ( at page 10, [0216]-[0219]).  In a somewhat different procedure, W. Yang et al., 348 Science, 1234-1237 (2015) (“Yang”) reports a method where a PbI2 (DMSO) layer is treated with formamidinium iodide/methylammonium bromide (FAI (MABr)) solution.  Yang at page 1236, cols 2-3.  

Claims 1-8 are free of the art of record.  The claims are directed to mixing a composition that comprises AB-nB2 with a reagent that comprises component D to yield a perovskite of formula ADB3.  Component D is the perovskite metal component.  B2 is an elemental halogen selected group consisting of Cl2, Br2, and I2, or a mixture thereof.  Specification at page 4.  The specification teaches that the claimed method is advantageous because is permits perovskite preparation without the use of a solvent (although this is not a a reagent AB-B2 (wherein the reagent AB-B2 is a mixture of/ comprises both an elemental halogen (i.e., B2) and AB (wherein A is CH3NH3+, (NH2)2CH+, C(NH2)3+, or Cs+ and B is Cl-, Br-, or I-) with the metallic component of the perovskite (i.e. claim 1 variable D).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622